Title: To Thomas Jefferson from William Short, with Enclosure, 23 August 1785
From: Short, William
To: Jefferson, Thomas




My Dear Sir
The Hague August 23d. 1785

The inclosed Papers consisting of a Letter I have the Honor to write you, of a Copy of one the Baron de Thulemeier has sent me,  and of a List of Faults which he observes in the Copy of the Treaty I have been charged with, will fully explain the Situation of this Business. Being obliged to postpone doing any Thing farther in this Matter for eight Days at least, I shall make Use of that Interval to visit Amsterdam where it is necessary I should go, Mr. Adams Draughts being on the Banker there. I will thank you therefore to direct your Letters for me to the Care of Mr. Dumas at the Hague. He has promised me if by Chance I should not have returned to notify to me immediately their Arrival. I should have had Scrupules of writing to you on this Subject by Post, if these had not been done away, first by Mr. Adams inserting in his Letter to the Banker, the Cause of my coming, and secondly by the Baron de Thulemeier, who tells me he corresponded with you and Mr. Adams on these Subjects by Post.
I am sorry this little Stoppage to the Business has arisen, although I suppose it will be easily remedied by the Concession of the one or the other Party. I beg you to direct me to do any Thing you think proper in this Matter but to recross from Helvoetsluys to Harwich. An hundred Miles sailing oppress me more than a Journey by Land over all Europe. I cannot describe to you what I suffered in a short Passage of twenty four Hours. It makes me recollect with new Horror what I am to experience in my Return to America.
I attended to your Instructions respecting the Herald’s office and canteens. You will not be at all satisfied with the former, and you will find the latter far beyond what you had expected.
Dr. Franklin’s Idea of this Country, that it is a Machine, appears more and more just every Day. It seems to be really so much Territory absolutely formed by the Hands of Man. Every Place exhibits Monuments of the Power of human Industry. Make my Compliments if you please Sir to Colo. Humphries. I forgot to mention that you will not recieve a Letter from Mr. Adams by me. I was thirteen Days in London the last half of which I was detained by him. He did not write because he thought it unnecessary and communicated to me, as he said, what he wished you to know. Accept Sir Assurances of the sincerest Friendship & Affection with which I am yours,

W Short


P.S. The moment I am about sealing this Letter the Baron de Thulemeier has brought me a List of the Faults he finds in the second Instrument of Treaty and which I inclose.




Enclosure
Fautes à corriger dans le second Exemplaire

Art. 11.l. 10.au lieu de insulte faite à la religion d’autres, lisez à la religion de l’autre.
Art. 13.l. pénultième.au lieu de toute la liberté, lisez toute liberté.
Art. 21.§ 1. ligne 6.au lieu de restués, lisez restitués.
§ 2. l. 2.au lieu de repris pour un vaisseau de guerre, lisez par un vaisseau de guerre.
ib. l. 11.au lieu de s’il a été, lisez s’il y a été.
§ 3. l. 4.au lieu de sans caution, lisez sous caution.
Art. 24.p. 3, l. 5.au lieu de fera pouvoir, lisez fera pourvoir.


